SILVESTRI, Senior Judge,
concurring and dissenting.
I concur with the majority that the State Health Facility Hearing Board’s (board) denial of Grantham Woods, Inc. (Grantham) and the Department of Health’s (department) to strike the appeal of James H. Stewart (Stewart) on the basis that he lacked standing to appeal was an interlocutory order and not appealable to this Court.
I also concur with the majority that Grantham and the department preserved the standing issue, but respectfully dissent from their holding that Stewart had standing to *416appeal the grant of the CON by the department to Grant-ham; I would dismiss the appeal of Stewart.
Although I accept the procedural aspects and factual statements as set forth in the majority opinion, I add additional facts from the record during the course of this dissenting opinion.
The General Assembly enacted the Health Care Facilities Act (Act)1 to enhance the health and welfare of Pennsylvania citizens by the orderly and economical distribution of health care resources providing for government involvement to coordinate the health care system to prevent needless duplication of services. Sections 102, 202. To that end, the General Assembly has provided, inter alia, that “No person shall offer, develop, construct or otherwise establish or undertake to establish within the State a new institutional health service without first obtaining a certificate of need from the department____”2 Section 701(a).
Section 702(a) requires that projects for facilities, services or equipment requiring a certificate of need (CON), shall, at the earliest possible time in their planning, be submitted to the health systems agency (HSA) and the department in a letter of intent in such detail as required by regulations.
On August 1, 1985, Grantham submitted a letter of intent for a project to consist of a “proposed Retirement Center, presently called ‘Grantham Woods’, will be located adjacent to Messiah College. Grantham Woods plans to serve residents with four levels of care including: independent living apartments, personal care, intermediate care, and skilled nursing care.” 3
On September 13, 1985, Grantham filed an application for a CON for a 60 bed nursing facility with the department *417and also with Health Resources Planning & Development, Inc. (HRPD) which was the regional HSA for the project. (R. 42a)4
On November 13, 1985, Stewart sent a letter to HRPD with a copy to the department requesting that his appearance be entered “as an Objector” to the grant of the CON to Grantham. Stewart also requested that he be furnished with copies of any additional information Grantham files5 and when the application for the CON is completed.6
Between September 13, 1985 and November 19, 1985, there were continuing exchanges of request for and supplying information between HRPD and Grantham. On November 19, 1985, HRPD notified the department of the completed CON and that “the review period will begin effective November 25, 1985.” Notices pursuant to section 703(a) were published on November 25, 1985, and noticing a hearing scheduled for December 17, 1985. (R. 362a)
Section 703(a) provides that after publication of the notice of completed CON and beginning of review, “Directly affected persons may file, objections within 15 days of such publication with the local health systems agency setting forth specifically the reasons such objections were filed.” (Emphasis ours.)
On January 31, 1986, Stewart, some 60 days after the publication notices, filed a 53 paragraph document entitled “Objections To Certificate Of Need Application For Sixty Nursing Beds.” (R. 394a-407a) The objections in addition to not being timely are not specific and some are clearly *418erroneous.7
The last sentence of section 703(a) provides that persons filing the objections shall be parties to the proceeding unless and until such objections are withdrawn. Assuming arguendo, Stewart is within the definition of “Directly Affected Persons,” he neither timely filed objections nor did he file objections “setting forth specifically the reasons such objections were filed.”
The fact that Stewart sent a letter to the department to enter his appearance as an objector on November 13, 1985 (R. 372a), two months after Grantham’s filing its application for a CON and two weeks before publication of the notice of completed CON and the beginning of review, did not give party status to Stewart under any section of the Act.
Additionally, the fact that Stewart participated in the hearing before HRPD during the period of review, i.e., after November 25, 1985, did not make him a “party”. Had Stewart not filed objections as required by 703(a), he was entitled to participate in the hearing before the HRPD by virtue of 703(b) which provides, “In the hearing any person shall have the right to be represented by counsel and to present oral or written arguments and relevant evidence.” (Emphasis ours.) Stewart’s participation in the hearing before the HRPD consisted of two pages of testimony at R. 527a-528a.
On March 26, 1986, HRPD by letter (R. 569a) notified the department as follows:
Our review of the project is now complete, and HRPD is forwarding its recommendation that the project not be *419endorsed. Among the reasons for the recommendation is the following:
The proposed project would not meet the needs of the residents of Cumberland County.8
Section 702(d) provides that the department shall consider the recommendations or objections of the HSA, herein HRPD, in reviewing the application and shall approve or disapprove the application.
On December 12, 1986,9 the department granted Grant-ham’s application for a CON and filed therewith written findings (R. 844a-851a) which state the basis for its decision as required by section 702(f)(1).
Section 502 gives to the board the duty, inter alia, “To hear appeals from departmental decisions on applications for certificates of need or amendments thereto.”
Section 506(a) of the Act sets forth the appeal procedures, which are as follows:
1. The decision of the department on the application for a CON may be appealed.
2. The appeal must be filed within 30 days.
3. The appeal may be taken by any party or HSA who is involved in the proceeding.
4. The appeal hearing before the board shall be commenced within 30 days of the appeal.
5. The appeal hearing before the board shall be limited to issues raised by the appellant in
(a) the specifications of objections to the decision of the department.
6. No further issues shall be raised which were not brought to the attention of the HSA or the department.
*4207. Nor shall the board entertain any evidence which the board is satisfied the appellant was able, by the exercise of reasonable diligence, to have submitted before the HSA and the department.
Section 506(b) states that the hearing board shall be bound by the duly promulgated regulations of the department.
Department regulation 197.33(3), 37 Pa.Code § 197.33 states:
The following persons have standing to appeal a decision of the Department which is appealable under § 197.-32(a)(lH3)10 ...:
(3) A person who was a party before the health systems agency under section 703(a) of the act (35 P.S. § 448.701(sic))
On January 26, 1987, Stewart filed an appeal to the board from the December 12, 1986 decision of the department.
The General Assembly in the definitions section of the Act, section 103, defines a “Person” as a natural person.11 After broadly defining “Person”, the General Assembly then proceeded to restrict the term “Person” by creating a group to be known as “Affected person” and a group known as “Persons Directly Affected.”
*421The definition of “Affected persons” 12 create a group less than in the definition of “Person”, but greater than the group defined in “Persons Directly Affected”;13 however, both definitions include members of the public as follows.
“Affected person” is defined, as herein relevant, as
those members of the public who are to be served by the proposed new institutional health services, ...
“Persons Directly Affected” is defined, as herein relevant, as
members of the public who are to be served by the proposed new institutional health services, ...
“Health Services” is defined as
Clinically related (I.E., diagnostic, treatment or rehabilitative) services, including alcohol, drug abuse and mental health services.
*422If the General Assembly intended by the quoted phrases in the foregoing definitions of “Affected person” and “Persons Directly Affected” to include any person from birth to death, at any age, who may have the potential for needing the type of “Health Services” defined therein, such meaning was accomplished in its definition of “Person.” Likewise, if the General Assembly meant to include in the quoted phrases of the foregoing definitions, the entire public, it would have simply defined them as “any natural person who, at the time of the filing of a letter of intent for a CON and/or at any time in the future, may be in need of the kind of services to be offered by the proposed new institutional health services.”
I believe, in view of the General Assembly’s knowledge in the use of words and phrases, and consistent with the Statutory Construction Act of 1972,14 1 Pa.C.S. § 1921(a)15 and § 1922(2),16 that the above quoted phrases were meant by the General Assembly to mean “members of the public who, at the time of filing of the application for a CON, would be served with the type of services to be offered by the proposed new institutional health services facilities.” This interpretation is consistent with the purposes of the Act as set forth in section 102, as follows.
The General Assembly finds that the health and welfare of Pennsylvania citizens will be enhanced by the orderly and economical distribution of health care resources to prevent needless duplication of services. Such distribution of resources will be furthered by governmental involvement to coordinate the health care system. Such a *423system will enhance the public health and welfare by making the delivery system responsive and adequate to the needs of its citizens, and assuring that new health care services and facilities are efficiently and effectively used; that health care services and facilities continue to meet high quality standards; and, that all citizens receive humane, courteous, and dignified treatment. In developing such a coordinated health care system, it is the policy of the Commonwealth to foster responsible private operation and ownership of health care facilities, to encourage innovation and continuous development of improved methods of health care and to aid efficient and effective planning using local health systems agencies. It is the intent of the General Assembly that the Department of Health foster a sound health care system which provides for quality care at appropriate health care facilities throughout the Commonwealth.
In summary, Stewart is neither an “Affected person” nor a “Persons Directly Affected” as defined in the Act; Stewart’s letter requesting to enter his appearance as an “Objector” did not give him any status under the Act; the fact that he filed some 53 objections following HRPD’s publication of notice of completed CON application and beginning of review, did not give him any status under the act, since the objections were filed some 45 days beyond the required time for filing and they were without specificity; the fact that Stewart received information from HRPD and the department during the review and that he participated in the hearing before the HRPD and proceedings by the department did not give him party status since the Act specifically entitled “any person” to request information from HRPD and the department, section 706 supra, and, in the hearing, “the right to be represented by counsel and to present oral or written arguments and relevant evidence,” section 703(b).
Clearly, being “involved in the proceeding” does not create party status. To acquire party status, where, as here, the hearing on the application for CON and the review *424was conducted by HRPD, an HSA, one must acquire party status as set forth under section 703(a), i.e., be a “Persons Directly Affected,” file objections to the completed application for a CON, the objections must be specific and the objections are not withdrawn and then participates in the proceeding.
Stewart was not a party involved in the proceeding before the HRPD, thus he lacked standing to appeal to the board from the decision of the department granting the CON to Grantham and thus lacked standing to prosecute his appeal from the board’s decision to this Court.

. 1979, July 19, P.L. 130, No. 48, § 101, et seq., as amended; 35 P.S. 448.101-448.712.


. There follows a listing of what shall be included in "New institutional health services" which is not herein relevant.


. By this letter of August 1, 1985, Grantham withdrew its letters of intent dated October 19, 1983 and August 19, 1974.


. The CON application with exhibits is set forth in the record at pages 43a through 227a.


. Section 706 requires the HSA and the department during the course of review, upon request of any "person” "to set forth the status, any findings then made in the proceeding and other appropriate information requested.”


. Stewart, prior to requesting his appearance be entered, was, for some time before and at the time of his request, actively opposing Grantham’s special exception application for the facility before the Upper Allen Township Zoning Hearing Board.


. Most of the objections consist of generalized statements of noncompliance with the law and incomplete statements of the content of the CON application. Further, Stewart states, in paragraph 53, "The application should not be deemed complete pending the outcome of the zoning proceeding.” On January 9, the Zoning Hearing Board of Upper Allen Township granted Grantham’s application for a special exception with conditions (R. 367a-385a) and on January 16, 1986 Grantham notified HRPD that it accepted the decision with conditions of the Zoning Hearing Board.


. Simultaneously, with its recommendation HRPD issued a memorandum (R. 268a), dated March 26, 1986, in which it stated that Stewart as well as two other named persons "may be a 'party to the proceedings’ on the subject project." HRPD cites no authority for its memorandum.


. The letter notifying Grantham of the approval of the project and granting a CON was dated December 12, 1986, but was signed December 23, 1986, and was mailed December 24, 1986. (R. 844a-845a)


. 37 Pa.Code § 197.32(a)(l)-(3) provides as follows:
§ 197.32. Appealable decisions.
(a) The following decisions of the Department may be appealed:
(1) The granting or refusal of a certificate of need or amendment thereto.
(2) The decision to require a person to obtain a certificate of need for major medical equipment or the acquisition of an existing health care facility.
(3) The denial of a request for reconsideration of the decision of the Department to grant or refuse a certificate of need.


. Also included in the definition of person is "corporation (including associations, joint stock companies and insurance companies), partnership, trust, estate, association, the Commonwealth, and any local governmental unit, authority and agency thereof. The term shall include all entities owning or operating a health care facility or health maintenance organization.”


. "Affected person” is defined as:
A person whose proposal is being reviewed for purposes of certificate of need, the health systems agency for the health service area in which the proposed new institutional health service is to be offered or developed, health systems agencies serving contiguous health service areas, health care facilities and health maintenance organizations located in the health service area which provide institutional health services, and those members of the public who are to be served by the proposed new institutional health services and those agencies, if any, which establish rates for health care facilities and health maintenance organizations located in the health systems area in which the proposed new institutional health service is to be offered or developed.


. "Persons Directly Affected” is defined as:
A person whose proposal for certificate of need is being reviewed, members of the public who are to be served by the proposed new institutional health services, health care facilities and health maintenance organizations located in the health service area in which the service is proposed to be offered or developed which provide services similar to the proposed services under review, and health care facilities and health maintenance organizations which prior to receipt by the agency of the proposal being reviewed have formally indicated an intention to provide such similar service in the future and those agencies, if any, which establish rates for health care facilities and health maintenance organizations located in the health systems area in which the proposed new institutional health service is to be offered or developed.


. 1972, Dec. 6, P.L. 1339, No. 290, § 3, 1 Pa.C.S. § 1501.


. § 1921. Legislative intent controls
(a) The object of all interpretation and construction of statutes is to ascertain and effectuate the intention of the General Assembly. Every statute shall be construed, if possible, to give effect to all its provisions.


. § 1922. Presumptions in ascertaining legislative intent
(2) That the General Assembly intends the entire statute to be effective and certain.